Upon the Court’s own motion, its order entered on November 14, 1989 (155 AD2d 286) vacated, in its entirety; poor-person relief previously granted is continued, counsel to serve brief on defendant’s appeal from order of August 1, 1988 on or before July 15, 1991, with his brief on defendant’s appeal from the judgment to remain in effect, the appeals, sua sponte, consolidated for the October 1991 Term, and defendant permitted to file supplemental pro se brief for said Term, all as indicated. Concur—Carro, J. P., Kupferman, Ross, Asch and Smith, JJ.